DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 12/18/20.  Claim(s) 1, 9, and 16 has/have been amended.  Therefore, Claims 1-5, 7-12, and 14-16 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 12/18/20, with respect to rejections under 35 USC 101 for claim(s) 1-5, 7-12, and 14-16 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 9-12.
The Examiner respectfully disagrees because the abstract idea is process lifecycle automation however that is not the same as complete automation of process lifeycle.  The abstract idea covers a method of organizing human activity (commercial or legal interactions including business relations). 

The claims themselves don’t support completely automated processes as some but not all steps state automatic however the application argues while all the steps are not automatic the claims as a whole are directed to a fully automated technical solution.  This argument would be persuasive if the claims lack of complete automation was not supported by the specification which includes many technical features are done by either the process or user.
The argument for a technical problem would be a valid technical problem, if as noted above the claims were a completely automated processes.  The argument would then support a future amended instant claims that performs actions existing automated systems are not capability of performing which is a solution to a technical problem.
However, the not completely automated current claims are directed to a business problem (as noted on pg 10) of “building large monolithic applications.”  The solution to the business problem is “let users innovate/develop any application at speed and scale” where the automated steps are a) directed to a user interface and b) not directed to “innovate/develop any application at speed and scale.”

Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 12/18/20, with respect to rejections under 35 USC 103 for claim(s) 1-5, 7-12, and 14-16 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 12-17.
The Examiner respectfully disagrees regarding the amended defining limitation because the features upon which applicant relies (i.e., process definitions can span applications and even organizations) are not recited in the rejected claim(s) as the claim(s) only recite(s) wherein the definition of the one or more processes span across the one or more software applications.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore Moore does not preclude the selection of various software applications for the purpose of combination.

Regarding the orchestrating limitation, Moore explains that the created (registered) application of various selected (defined) applications (as noted in the register and define step) is ran (executed) by a user device so a user can utilize the created application [see [0054] ].



Regarding Shine, Sakar, and Charif, the features upon which applicant relies (i.e., monitoring system performance by facilitating acquisition and analysis of a process execution data using machine learning techniques to identify performance issues of the one or more processes) are not recited in the rejected claim(s) as the claim(s) only recite(s)
monitoring, via the hardware processor, system performance based on the execution of the registered one or more software applications by:
facilitating acquisition and analysis of a process execution data using machine learning techniques;
identifying performance issues of the one or more processes; and
triggering notifications to one or more users indicating the performance issues.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore the individual prior art arguments do not address the actual citations and instead a) appear to call into question the intent of the prior arts and/or b) argue that limitations not in the instant claims are not taught by the prior art.

Regarding Shine’s monitoring citation, applicant’s argument does not address the actual citation and instead appears to argue the intent of Shine is presumably contrary to the instant claims.
Sarkar is not cited for monitor, facilitate, identify, or trigger.

Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5, 7-12, and 14-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 9: registering one or more software applications and data sources, wherein the registered one or more software applications comprise at least one external software application, wherein the external software application is a predictive analytical model;
defining one or more processes to be implemented by executing the registered one or more software applications, wherein the definition of the one or more processes span across the one or more software applications;
orchestrating execution of the registered one or more software applications for implementing the one or more processes, wherein the orchestration facilitates users utilizing the software application or the processes to create and run instances of other processes;
monitoring system performance based on the execution of the registered one or more software applications, by:
facilitating acquisition and analysis of process execution data using various machine learning techniques;
identifying performance issues of the one or more processes; and

generating analytics data related to the monitored system performance;
updating with historical data using the generated analytics data;
generating an analytical report by analyzing, using a machine learning technique, the historical data stored as well as the generated analytics data;
generating automatically, based on user inputs, wherein the user inputs comprise at least one of a layout and a specification provided by a user;
modifying execution of the registered one or more software applications based on the generated analytical report; and
displaying data from the generated analytical report using the automatically generated.
Claim 1 and 16: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including business relations).
The additional elements unencompassed by the abstract idea include user interfaces, memory (claim(s) 1), hardware processor, database, user interface (claim(s) 1, 9, and 16), user interface (claim(s) 2-3 and 10), and non-transitory computer readable medium (claim(s) 16).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0020-0023, 0033]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-5, 7-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2007/0266051 A1) in view of Shine et al. (US 2013/0073614 A1), Sarkar et al. (US 2018/0276256 A1), and Charif et al. (US 2015/0066816 A1).

Regarding claim 1, 9, and 16 (currently amended), Moore teaches a knowledge-based decision support method providing process lifecycle automation, the method comprising:
{an Input/Output (I/O) interface comprising a business administrator interface [see at least Fig. 1 and [0035, 0036] for user interface 160 which displays data to a user based on user rights thus user credentials (user input) [0031] user interfaces;
a memory unit storing instructions, wherein the memory unit comprises at least one of subsystem, wherein instructions in the memory unit when executed by the hardware processor, cause the hardware processor to perform acts comprising [see at least [0060, 0077] for a module is subsystem that is stored in memory]: - claim 1}
registering, via a hardware processor, one or more software applications and data sources, wherein the registered one or more software applications comprise at least one external software application [see at least [0039, 0057] for a server 450 (hardware processor) which includes framework 452 which is Fig. 1’s composite application framework 100 [0028, 0046] composite application framework 100 generates (register) composite applications [0046] composite applications such as 220 [0041] composite applications can be combined from multiple areas including external functionality 270 thus the application if combined from only external functionality is an external software application [0044] external functionality further explained [Fig. 2 and 0041, 0045, 0047] composite applications are also combined from other applications 250 and 260, services 280, and repository 290], wherein the external software application is a predictive analytical model [see at least [0028, 0046] composite application framework 100 generates (register) composite applications [0046] composite applications such as 220 [0041] composite applications can be combined from multiple areas including external functionality 270 [0062] for an application or some of its components that are a predictive analytical model [0112] combining portions of the application such as an application component ( [0062] ) to make a composite application ( [0046] ) ] ;
defining, via the hardware processor, one or more processes to be implemented by executing the registered one or more software applications, wherein the definition of the one or more processes span across the one or more software applications [the 
then see at least [0028] composite application framework 100 generates (register) composite applications [0046] for each composite application includes various elements (processes) that are selected (defined) [0041, 0039, 0057] composite applications can be combined from multiple areas including external functionality 270, other applications 250 and 260, services 280, and repository 290];
orchestrating, via the hardware processor, execution of the registered one or more software applications for implementing the one or more processes, wherein the orchestration facilitates users utilizing the software application or the processes to create and run instances of other processes [see at least [Fig. 2 and 0046] a user accessing (executing) the applications from frame work 240/100 via access portal 210 [Fig. 4 and 0054] the user accesses the applications via a user device 410 and framework 240/100 is framework 452 of server 450, wherein the accessed applications are utilized “used to perform work related to an action of a phase of a business process”];
facilitating the acquisition and analysis of process execution data [see at least [0106] analytics to determine if a process fails [0108] the analysis process];
identifying performance issues of the one or more processes [see at least [0106] analytics to determine if a process fails [0108] the analysis process [0109] the output (such as process fail of [0106] ) ]; and
triggering notifications to one or more users indicating the performance issues [see at least [0071] for 544 and 546 (are part of 500 and 500 is 454 which is part of server 450) notify a user of performance issues by stopping a process];
generating automatically, a user interface based on user inputs [see at least Fig. 1 and [0035, 0036] for user interface 160 which displays data to a user based on user rights thus user credentials (user input) [0031] user interfaces ];
displaying, via the hardware processor, data using the automatically generated user interface [see at least Fig. 1 and [0035, 0036] for user interface 160 which displays data to a user based on user rights thus user credentials (user input) [0031] user interfaces].

Moore doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as application analysis, Shine discloses
monitoring, via the hardware processor, system performance based on the execution of the registered one or more software applications by:
performing an action [see at least [0055] for an action controller 110a on an action server (Moore’s 450 server) controls actions taken by other applications (registered applications) and 110a performs the following, via its subcomponents alert portion 161a, of tracking actions of other applications (registered applications).  Therefore the monitoring of system (action server) performance (controlling actions {triggering execution} of other applications ;
generating, via the hardware processor, analytics data related to the monitored system performance [see at least [0055] for an action controller 110a on an action server (Moore’s 450 server) that performs the following via its subcomponents alert portion 161a of tracking actions of other applications (registered applications) and b) feedback/autotune portion161 d that generates statics based on tracking of 161a and has a learning algorithm (predictive analytic model) ];
updating, via the hardware processor, using the generated analytics data [see at least [0055] for generate and update data such as for an application “In particular, the action controller 110 a will gather meta-data and statistics about how often events are triggered and what Actions take place. Based on this data set, learning mechanisms can be created which will spot patterns of correlation between events and between actions. These patterns can be used to fine-tune Action Apps, and help to filter and prioritize Actions.”];
modifying, via the hardware processor, execution of the registered one or more software applications based on the generated data [see at least [0055] for “In particular, the action controller 110 a will gather meta-data and statistics about how often events are triggered and what Actions take place. Based on this data set, learning mechanisms can be created which will spot patterns of correlation between events and between actions. These patterns can be used to fine-tune Action Apps”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore with Shine to include the limitation(s) above as disclosed by Shine.  Both Moore and Shine generate unique applications.  Shine unlike Moore specifies the applications are designed to be quick and light to simply address a specific problem [see at least Shine [0015-0016] ].

Shine also teaches at least one software application, wherein the software application is a predictive analytical model [see at least [0055] for an action controller 110a (application) on an action server (Moore’s 450 server) that performs the following via its subcomponents a) alert portion 161a of tracking actions of other applications and b) feedback/autotune portion161 d that generates statics based on tracking of 161a and has a learning algorithm (predictive analytic model), where the software as noted in Moore is components of other software such that the components can be used in another software]

Moore in view of Shine doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as application analysis, Sarkar discloses 
{at least one of a process administration subsystem, a process orchestration subsystem, instrumentation and process analytics subsystem, a monitoring logs and system dashboard subsystem and a recommendation engine [see at least [0162] for generating a specific version of the interface via a subsystem (process administration subsystem) 214 “In some embodiments, the user interface module 216 may be coupled to the serving module 214 to communicate the signal indicating the analytic request  – claim 1}
updating, via the hardware processor, a database with historical data using generated data [see at least Fig. 1 and [0038] for storing new data from an application in data repository 106 (thus updating the total data) [0032] 106 is part of 104 (Moore’s 450 server); Fig. 1 and [0036] data repository 106 which is a part of smart archive platform 104 and 104 can be a database];
generating, via the hardware processor, an analytical report by analyzing, using a machine learning technique, the historical data stored in the database as well as the generated analytics data [see at least [0162] for generate analytic result as a report [0161] where the result is a recommendation (report) based on “data elements that potentially impact each other due to the correlations between their values discovered during data analytics” [0074, 0078] for use of machine learning on datasets (datasets are data elements of [0161] ), where one dataset is Shine’s [0055] generated analytics data];
generating automatically, a user interface based on user inputs, wherein the user inputs comprise at least one of a layout and a specification provided by a user [this limitation is interpreted based on the broadest reasonable as generating a user interface based on user inputs, wherein the user inputs comprise at least one of a layout and a specification provided by a user,
then see at least [0162] for generate on the client device an interface with a report, the report is the requested view of the analytic result based on an analytic request [0142] the analytic request (input that is a specification) is by a user “one or ;
displaying, via the hardware processor, data from the generated analytical report using the automatically generated user interface [see at least [0162] for display the generated interface with a report based on user input on the client device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moore in view of Shine with Sarkar to include the limitation(s) above as disclosed by Sarkar.  Doing so would help minimize problems with archiving data by providing analytic results in a timely manner when there is latency in getting the data stored to the archive storage [see at least Sarkar [0003] ].

Moore in view of Shine and Sarkar doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as application analysis, Charif discloses facilitating the acquisition and analysis of process execution data using various machine learning techniques [see at least [0028] analytics of a process [0029] the analysis is machine learning [0030-0031] the input and output of the machine learning for the process [0032] using the output of the machine learning to determine expected behavior of a process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Moore in view of Shine and Sarkar with Charif to include the limitation(s) above as disclosed by Charif.  Doing so would help further define Moore in view of Shine and Sarkar’s (Moore [0070, 0071] ) 

Regarding claim 2, modified Moore teaches the decision support system as claimed in claim 1, wherein the hardware processor is configured to generate automatically, the user interface.

Modified Moore doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as application analysis, Sarkar discloses generate the user interface utilizing the process administration subsystem [see at least [0162] for generating a specific version of the interface via a subsystem 214 “In some embodiments, the user interface module 216 may be coupled to the serving module 214 to communicate the signal indicating the analytic request input by the requesting user 116 to the serving module 214.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Moore with Sarkar to include the limitation(s) above as disclosed by Sarkar.  Doing so would help minimize problems with archiving data by providing analytic results in a timely manner when there is latency in getting the data stored to the archive storage [see at least Sarkar [0003] ].

Regarding claim 3 and 10, modified Moore teaches the method as claimed in claim 9, wherein the one or more processes are federated process, wherein the method comprises administering the federated processes [see at least [0025] federated  a business administrator interface [see at least Fig. 1 and [0035, 0036] for user interface 160 which displays data to a user based on user rights thus user credentials (user input) [0031] user interfaces].

Modified Moore doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as application analysis, Shine administering the processes as defined by a business administrator interface [see at least [0046] for “The App Builder Pro 120 and Component Builder 118” where “The App Builder Pro 120 is a point and click interface that allows a User to build Action Apps”, where the 120’s interface is one of Moore’s [0035] interfaces].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Moore with Shine to include the limitation(s) above as disclosed by Shine.  Both Moore and Shine generate unique applications.  Shine unlike Moore specifies the applications are designed to be quick and light to simply address a specific problem [see at least Shine [0015-0016] ].

Regarding claim 4 and 11, modified Moore teaches the method as claimed in claim 9, wherein the method comprises managing internal workflows of the registered one or more software processes when the registered one or more software processes outsource the management of the internal workflows [see at least Moore [0025] providing (managing) the process to (in) another system “With mobile processes, the processes can be stored within a single federated or meta-repository that has processes that can be instantiated within multiple backend systems. Each backend 

Regarding claim 5 and 12, modified Moore teaches the method as claimed in claim 9.

Moore in view of Shine doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as application analysis, Sarkar discloses wherein the method comprises providing decision support to the user by analyzing the historical data utilizing and providing the historical data to the user for analysis and learning [see at least [0162] for generate analytic result as a report [0161] where the result is a recommendation (report) based on “data elements that potentially impact each other due to the correlations between their values discovered during data analytics” [0074, 0078] for use of machine learning on datasets (data elements of [0161] ), where the datasets are based on the historical data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Moore with Sarkar to include the limitation(s) above as disclosed by Sarkar.  Doing so would help minimize problems with archiving data by providing analytic results in a timely manner when there is latency in getting the data stored to the archive storage [see at least Sarkar [0003] ].

Examiner Note: examiner notes the limitation “for analysis and learning” is given limited patentable weight as it is merely citing an intended result.


Regarding claim 7 and 14, modified Moore teaches the method as claimed in claim 9.

Modified Moore doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as application analysis, Shine discloses wherein the method comprises monitoring one or more systems responsible for the activities and tasks within a process among the processes [see at least [0055] for an action controller 110a on an action server (Moore’s 450 server) that performs the following via its subcomponents alert portion 161a of tracking actions of other applications (registered applications) ], wherein the hardware processor is configured to send notifications immediately to at least one of a corresponding software applications and the users utilizing the software application for implementing remedial measures [see at least [0044] Once the trigger is set, the Action App (software) will run in the background on the device waiting for a notification from the Cloud Action Server 110 that the trigger has fired.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Moore with Shine to include the limitation(s) above as disclosed by Shine.  Both Moore and Shine generate unique applications.  Shine unlike Moore specifies the applications are designed to be quick 

Examiner Note: examiner notes the limitation “for implementing remedial measures” is given limited patentable weight as it is merely citing an intended result.


Regarding claim 8 and 15, modified Moore teaches the method as claimed in claim 9, wherein the method comprises supporting multiple levels of access and publication of one or more processes for individual experimentation [see at least Moore Fig. 1 and [0035, 0036] for user interface 160 which displays data of the software to a user based on user rights [0031] user interfaces].

Examiner Note: examiner notes the limitation “for individual experimentation” is given limited patentable weight as it is merely citing an intended result.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WEBB/Examiner, Art Unit 3624